ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                 )
                                             )
1500 Wilson One, LLC and                     )      ASBCA No. 58790
 1500 Wilson Two, LLC                        )
                                             )
Under Contract No. DACA-31-5-95-158          )

APPEARANCE FOR THE APPELLANT:                       Mr. Joseph D. Margolis
                                                     Vice President

APPEARANCES FOR THE GOVERNMENT:                     John S. Albanese, Esq.
                                                     General Counsel
                                                    Andrew Bramnick, Esq.
                                                    Stephan Piel, Esq.
                                                     Assistant General Counsel
                                                     DoD Washington Headquarters Services &
                                                      Pentagon Force Protection Agency
                                                     Washington, DC

                                ORDER OF DISMISSAL

       The dispute has been settled. The appeal is dismissed with prejudice.

       Dated: 2 October 2014



                                                 Adminis rative Judge
                                                 Armed Services Board
                                                 of Contract Appeals

       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 58790, Appeal of 1500 Wilson One,
LLC and 1500 Wilson Two, LLC, rendered in conformance with the Board's Charter.

      Dated:



                                                 JEFFREY D. GARDIN
                                                 Recorder, Armed Services
                                                 Board of Contract Appeals